         Case 1:17-cv-02833-JEB Document 28 Filed 12/04/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 RAMSES ROUTIER,
        Plaintiff,

                v.                                         Civil Action No. 17-2833 (JEB)

 WILBUR ROSS, Secretary, Department of
 Commerce,
        Defendant.



                                    SCHEDULING ORDER
       Pursuant to the Initial Scheduling Conference held December 4, 2018, the Court

ORDERS that the following schedule shall govern further proceedings:

   1. Any motions to amend a pleading shall be filed by December 11, 2018;

   2. Initial disclosures shall be due by December 18, 2018;

   3. Proponent’s Rule 26(a)(2) disclosures shall be submitted by January 9, 2019;

   4. Defendant shall serve Plaintiff a copy of the administrative record and file a certified list

       of the contends of that record with the Court by January 18, 2019;

   5. Opponent’s Rule 26(a)(2) disclosures shall be submitted by February 8, 2019;

   6. Discovery shall close on April 3, 2019;

   7. A post-discovery status hearing is scheduled for April 5, 2019, at 10:00 a.m. in

       Courtroom 25;

   8. No discovery motions may be filed without leave of court. In the event that a discovery

       dispute arises, the parties shall make a good faith effort to resolve or narrow the areas of

       disagreement. If the parties are unable to resolve the discovery dispute, the parties shall
         Case 1:17-cv-02833-JEB Document 28 Filed 12/04/18 Page 2 of 2



      jointly call chambers at (202) 354-3300, at which time the Court will either rule on the

      issue or determine the manner in which it will be handled; and

   9. Parties may not extend any deadline by stipulation; instead, parties must seek extensions

      by motion. Consent motions are generally looked upon with favor by the Court.


SO ORDERED.


                                                   /s/ James E. Boasberg
                                                   JAMES E. BOASBERG
                                                   United States District Judge


Date: December 4, 2018
